
	
		III
		112th CONGRESS
		2d Session
		S. RES. 591
		IN THE SENATE OF THE UNITED STATES
		
			November 13, 2012
			Mr. Sessions (for
			 himself and Mr. Shelby) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding Raymond Weeks and his efforts in the establishment of Veterans
		  Day.
	
	
		Whereas November 11, 2012, is the 65th anniversary of
			 National Veterans Day in Birmingham, Alabama;
		Whereas the National Veterans Day in Birmingham is the
			 longest running celebration of Veterans Day in the Nation;
		Whereas, on November 11, 1946, World War II veteran
			 Raymond Weeks presented General Eisenhower a program design proposing to
			 replace Armistice Day with a National Veterans Day in 1947;
		Whereas the very first Veterans Day celebration was held
			 in Birmingham by the National Veterans Day Organization in 1947;
		Whereas President Eisenhower signed into law on June 1,
			 1954, the Act proclaiming November 11 as Veterans Day (Public Law 380; 83rd
			 Congress);
		Whereas in 1954, the National Veterans Day Volunteer
			 Organization, started by Raymond Weeks, expanded to organize a multi-day
			 celebration including, but not limited to, a Veterans Day Parade, a World Peace
			 Luncheon, and presentation during the National Veterans Award Dinner of the
			 National Veterans Award;
		Whereas these three events have been held every year since
			 1954;
		Whereas the briefing for President Reagan by Elizabeth
			 Dole for the Presidential Citizens Medals cited Raymond Weeks as the “Father of
			 Veterans Day”;
		Whereas President Reagan recognized Raymond Weeks as the
			 driving force behind Veterans Day while presenting Raymond Weeks with the
			 Presidential Citizens Medal on November 11, 1982;
		Whereas Raymond Weeks should be recognized for his push to
			 honor the great men and women who have served their country with a special day
			 of recognition; and
		Whereas Birmingham, Alabama, should be recognized for its
			 contributions to the institution of Veterans Day: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes
			 Birmingham, Alabama, as the home to the first and longest running celebration
			 of Veterans Day;
			(2)recognizes
			 Raymond Weeks for his pioneering efforts in the establishment of Veterans Day;
			 and
			(3)honors the
			 sacrifices of, and pays tribute to, the men and women of the United States in
			 uniform who risk life and limb for their country at home and overseas.
			
